          Case 6:18-cv-06568-CCR Document 14 Filed 12/13/18 Page 1 of 2



 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 Melvin JOHNSON, Jamal SCOTT, and
 Armando TORRES; individually and on
 behalf of all similarly situated individuals,

                          Plaintiffs,

        -against-                                               CIVIL CASE NO. 18-CV-6568

 NEW YORK STATE DEPARTMENT OF
 CORRECTIONS           AND      COMMUNITY                          NOTICE OF CHANGE OF
 SUPERVISION, GOVERNOR ANDREW                                           COUNSEL
 CUOMO, in his official capacity, ACTING
 COMMISSIONER ANTHONY ANNUCCI,
 in his official capacity, and THE STATE OF
 NEW YORK,
                         Defendants.



PLEASE TAKE NOTICE that, pursuant to Rule 83.2(d) of the Local Rules for the United States

District Courts for the Western District of New York, I, Megan Williams, attorney for the

Plaintiff in this matter, hereby withdraw as an attorney of record as my last day at Disability

Rights New York will be on December 14, 2018. Jessica Barlow and Simeon Goldman of

Disability Rights New York will continue to serve as counsel of record to the Plaintiffs in the

above-referenced matter. I hereby request that my name and email address be removed from the

case’s official docket.

DATED:         December 13, 2018
               Albany, New York
                                              /S/ Megan Williams
                                              Megan Williams, Esq.
                                              DISABILITY RIGHTS NEW YORK
                                              Attorney for Plaintiffs
                                              725 Broadway
                                              Albany, NY 12207
                                              (518) 432-7861
                                              (518) 427-6561 (Fax) (not for service)
                                              Megan.williams@DRNY.org


                                                 1
        Case 6:18-cv-06568-CCR Document 14 Filed 12/13/18 Page 2 of 2




IT IS SO ORDERED




Dated: ____________________, 2018   ______________________________________
                                    Hon. Christina Clair Reiss
                                    United States District Judge




                                      2
